DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

Claim Status
Claims 1, 6, 8, 13-14 and 19 have been amended. Claims 5, 12 and 18 have been cancelled.  Claims 1-4, 6-11, 13-17 and 19-20 have been presented for examination, with claims 1, 8 and 14 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Objections
The objection to claims 6, 13 and 19 have been withdrawn in view of the amendment filed 11/09/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2008/0307369 (hereinafter Liu),  in view of Ramsay et al., US 201280240064 (hereinafter Ramsay), and further in view of Molesky et al., US 2013/0113820 (hereinafter Molesky).

Regarding claim 1, Liu discloses, a method of generating a data visualization for tree data comprising: 
calculating, via an electronic processor associated with a data visualization tool, a number of hierarchical levels of the tree data (Liu [0061] and Fig. 17, e.g. the apparatus 1700 for visualizing hierarchy data with an angular chart of this embodiment comprises: a base level determination unit 1701 for ); 
subdividing a presentation area for the data visualization into a number of concentric rings equivalent to the number of hierarchical levels, wherein lines delineate each of the concentric rings and one or more elements of the tree data associated with each of the concentric rings, and wherein each of the concentric rings corresponds to one of the hierarchical levels of the tree data (Liu [0035], Figs. 3 and 10, e.g. determine the levels comprising an appropriate number of data units in the hierarchy data as the base levels [interpreted as concentric rings]; each level is separated by line in the chart, see Figs. 3 and 10. Moreover, the base level can also be determined by an appropriate algorithm based on distribution of the data units in the hierarchy data.  Fig. 2 and Fig. 3 respectively illustrate a tree diagram and an angular chart (sunburst chart) which display the organization structure.  The angular chart is used to visualize the hierarchy data.  Wherein, each slice of the angular chart corresponds to the data unit in the hierarchy data that has been interpreted as elements of the tree data associated with each of the concentric parts).
Liu does not explicitly discloses:
graphically generating, via the electronic processor, the data visualization for presentation via a graphical user interface on an electronic display, wherein a first of the concentric parts that corresponds 
	Ramsay teaches:
graphically generating, via the electronic processor, the data visualization for presentation via a graphical user interface on an electronic display, wherein a first of the concentric rings that corresponds to a highest of the hierarchal levels is an outermost one of the concentric rings in the presentation area, and wherein each successive concentric ring, inward corresponds to a next lower hierarchical level (Ramsay: [0052],  e.g. The sunburst visualization 42 may be considered a hierarchical representation of underlying data or data attributes, where adjacent hierarchy dimensions or levels correspond to adjacent rings, and where central rings represent higher levels in the hierarchy than outer rings. The term "higher" as used herein does not necessarily mean physically higher, but rather refers to a relative position in a hierarchy, where the position refers to a less subordinate position in the hierarchy).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify methods and apparatus for visualizing hierarchy data with angular chart as disclosed by Liu to include a system and method for illustrating and interacting with data as taught by Ramsay to provide options for interacting with the visualizations to perform various informative operations, including inquiry and reporting operations such as drill, pivot, and filter within the visualization itself. These capabilities may help to improve business profitability.
Liu in view of Ramsay does not explicitly disclose:
wherein thickness of the lines varies according to a degree of user interest in a portion of the hierarchical levels of the tree data.
Molesky teaches:
Molesky: [0074] and [0093], e.g. The width of each ring and the spacing between rings [interpreted as thickness of the line] may be user selectable based on nodes to create a galaxy visualization.  Wherein, the nodes as described in here are selected nodes of the hierarchical levels to create a galaxy visualization, see Molesky: [0088]-[0090]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify methods and apparatus for visualizing hierarchy data with angular chart as disclosed by Liu in view of Ramsay to include a galaxy views for visualizing large number of nodes as taught by Molesky to provide facilitate accentuating patterns, relationships, and other information, which may have otherwise been hidden among granular data of large data sets (see Molesky [0014]).

Regarding claim 2, Liu further discloses:
subdividing each concentric part having two or more nodes according to a number of nodes within a hierarchical level that corresponds to the concentric part (Liu [0035] and Fig. 2).

Regarding claim 3, Liu further discloses, wherein the graphically generating the data visualization comprising causing an outer border of any child node to touch an inner border of a parent node for the child node (Liu Fig. 3).

Liu Figs. 2 and 3).

Regarding claim 6, Liu further discloses, determining the degree of significance for the portion of the tree data based on one or more of automated analysis of the tree data according to a given criterion and user input, that, specifies the portion of the tree data (Liu, [0045]-[0047]).

Regarding claim 7, Liu further discloses:
determining, for each node of the tree data, corresponding values of a metric associated with the tree data (Liu Figs. 2 and 3); and
setting presentation attributes in the data visualization for the each node based on the corresponding values of the metric, wherein the presentation attributes comprise one or more of a color, a texture, and a three-dimensional depth (Liu Figs. 2 and 3).

Claims 8-11 and 13 recite a computer program product for determining a significance of static analysis results, comprising similar subject matters as claims 1-4 and 6.  Therefore, claims 8-11 and 13 are rejected by the same reasons as discussed in claims 1-4 and 6.

Claims 14-17 and 19-20 recite a system, comprising similar subject matters as claims 1-4 and 6-7.  Therefore, claims 14-17 and 19-20 are rejected by the same reasons as discussed in claims 1-4 and 6-7.



Response to Arguments
Applicant's arguments filed on 11/09/2020 have been fully considered.  New ground of Rejection has been provided in view of the argument. 

Applicant argues: Molesky does not teach or suggest “wherein thickness of the lines according to a degree of user interest ...”,

Examiner Response: Examiner respectfully submits that Molesky teaches the argued limitation at least in paragraph [0074] and [0093] as indicated above.  According to Molesky, user has options for selecting which hierarchy categories to represent via the visualization or to create a galaxy visualization.  The galaxy visualization may be a ringed galaxy visualization.  Wherein, the width of each ring and the spacing between rings [interpreted as thickness of the line] may be user selectable based on nodes.  The nodes as described are selected nodes of the hierarchical levels to create a galaxy visualization.

In view of at least the foregoing, the Examiner has reconsidered Applicant's remarks. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        /ALLEN S LIN/Examiner, Art Unit 2153